Citation Nr: 1437369	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-29 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected hemorrhoids with rectal prolapse, status post hemorrhoidectomy.

2.  Entitlement to an effective date prior to December 18, 2006, for the award of additional compensation for a dependent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1975 to August 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2011 decisional letter and a September 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Manila, Philippines.

On his VA Form 9, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  However, in January 2013, the Veteran submitted a letter indicating that he wished to withdraw his hearing request.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to a service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran reported that his service-connected disability caused work disruption, reduced concentration, and increased absenteeism.  See September 2010 VA examination report.  However, the Veteran has not argued, and the record does not otherwise reflect, that the disability renders him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised.

A review of the record reveals that in a September 2010 rating decision the Agency of Original Jurisdiction (AOJ) continued a noncompensable rating for the Veteran's hemorrhoids under 38 C.F.R. § 4.114, Diagnostic Code 7336.  However, after the Veteran submitted a notice of disagreement (NOD) and additional evidence, in a September 2011 rating decision, the AOJ recharacterized the Veteran's service-connected disability as "hemorrhoids with rectal prolapse, status post hemorrhoidectomy," and increased the disability rating from a noncompensable rating to 30 percent under 38 C.F.R. § 4.114, Diagnostic Code 7334, effective July 21, 2010, the date VA received the Veteran's claim.  Therefore, the issue has been characterized as such on the title page.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made regarding the issue of entitlement to a disability rating in excess of 30 percent for service-connected hemorrhoids with rectal prolapse, status post hemorrhoidectomy.  The Veteran was provided an examination in September 2010, over three years ago.  In a June 2014 brief, the Veteran's representative requested that a new VA examination be provided as the Veteran's condition has worsened since that time and the evidence no longer accurately reflects the current condition of the Veteran's service-connected disability.  Specifically, the representative contends the Veteran suffers from severe and persistent rectal prolapse, leakage, and difficulty controlling bowel function.  In light of the Veteran's assertions and those of his representative, a new VA examination is required so that the current severity of the Veteran's service-connected disability may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

In addition, although the AOJ explained why it rated the Veteran's disability under Diagnostic Code 7334 instead of Diagnostic Code 7336, it does not appear that the AOJ considered whether the Veteran is entitled to separate ratings under different Diagnostic Codes.  On remand, the AOJ must consider whether the Veteran is entitled to a separate rating for his service-connected rectal prolapse, in addition to a rating for hemorrhoids.

Furthermore, it appears the Veteran is receiving ongoing medical treatment at VA Manila Outpatient Clinic and from private sources.  The Veteran's updated treatment records must be requested.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the record indicates that in a May 2011 decisional letter, the AOJ granted the Veteran's claim for additional compensation for a dependent, effective July 21, 2010.  In June 2011, the Veteran submitted a timely NOD in which he requested an earlier effective date of September 14, 2005.  In August 2012, the AOJ issued another decisional letter that provided an effective date of December 18, 2006.  The AOJ did not provide the Veteran a statement of the case (SOC) on the matter.  Because a timely NOD as to the matter has been received, the Board is required to remand the issue for the issuance of a SOC.  38 C.F.R. §§ 19.29, 19.30 (2013).  See also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a SOC with respect to the issue of entitlement to an effective date prior to December 18, 2006, for the award of additional compensation for a dependent.  The Veteran should be informed that he must file a timely substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2013).  If a timely substantive appeal is filed, all appropriate action must be completed.

2.  Provide the Veteran with a notification letter with respect to increased rating for service-connected hemorrhoids with rectal prolapse, status post hemorrhoidectomy.  The letter must ask the Veteran to identify any relevant VA and non-VA treatment.  The letter must include VA Form 21-4142, Authorization and Consent to Release Information to VA, so the Veteran may identify any treatment from private health care providers relevant to the issue on appeal.

All attempts to obtain any identified records must be documented in the claims file.  The Veteran must be notified of any negative response.

3.  Request updated VA treatment records from VA Manila Outpatient Clinic from September 2012 through the present.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected hemorrhoids with rectal prolapse, status post hemorrhoidectomy.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  The examination must include all physical and diagnostic testing deemed necessary by the examiner in conjunction with this request.  The examiner should report all manifestations related to the Veteran's service-connected hemorrhoids and rectal prolapse, including but not limited to, whether the Veteran has or had an anal fissure and whether the Veteran's prolapse is severe.

A complete rationale for all opinions must be provided.

5.  After completion of the above, review the expanded record and readjudicate entitlement to a higher rating for the disability on appeal, to include whether a separate rating is appropriate under diagnostic code 7334 for service-connected rectal prolapse, in addition to a rating for hemorrhoids under diagnostic code 7336.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



